Citation Nr: 1602975	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  10-12 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic disability associated with nightmares and sleep dysfunction. 

2.  Entitlement to service connection for a chronic disability associated with pain in the arms, knees, and legs, to include as secondary to the service-connected type II diabetes mellitus. 

3.  Entitlement to service connection for a chronic disability associated with blurred vision, to include as secondary to the service-connected type II diabetes mellitus. 

4.  Entitlement to service connection for a chronic disability associated with headaches. 

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In his September 2011 VA Form 9 Appeal, the Veteran requested a Board hearing at his local VA office.  In letters dated in August 2011 and March 2015, the Veteran and his representative were informed by the RO of the date, time, and place of his Board hearings.  The Veteran failed to appear for his hearings, and, to date, has not submitted an argument as to why his hearing should be rescheduled.  The Board finds that his request for a hearing is withdrawn.

The Board acknowledges that the issues of entitlement to service connection for peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, hypertension, and sleep disturbances have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement to service connection for:  a chronic disability associated with nightmares; a chronic disability associated with pain in the arms, knees, and legs, to include as secondary to the service-connected type II diabetes mellitus; a chronic disability associated with blurred vision, to include as secondary to the service-connected type II diabetes mellitus; and, a chronic disability associated with headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a current clinical DSM-IV diagnosis of PTSD, despite being afforded VA psychiatric examinations.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 3.655 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the claim of entitlement to service connection for PTSD. 

The RO provided pre-adjudication VCAA notice by a letter dated in March 2009.  The Veteran was notified of the evidence needed to substantiate the claim for entitlement to service connection for PTSD, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The Veteran failed to report for VA PTSD examinations, which were requested in January 2013, February 2013, and March 2013.  Therefore, the Board must decide the claim based upon the evidence of record.  38 C.F.R. § 3.655.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Service Connection

The Veteran seeks service connection for PTSD.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Three general requirements for establishing service connection for PTSD, in particular, are outlined in 38 C.F.R. § 3.304(f).  Service connection for PTSD requires:  (1) medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a) (2015); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and, (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

Initially, the Board notes that the DSM-IV applies to the Veteran's claim, as his appeal was certified to the Board prior to August 4, 2014.  38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, 4.130 (2015); see 79 Fed. Reg. 45 ,093, 45,094 (Aug. 4, 2014).  According to the DSM-IV criteria, a diagnosis of PTSD requires that a veteran has been exposed to a traumatic event, and that he experiences a number of specified current symptoms.  The traumatic event, or stressor, involves having experienced, witnessed, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102 (2015).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The Veteran failed to report for VA PTSD examinations, which were requested in January 2013, February 2013, and March 2013.  Therefore, the Board must decide the claim based upon the evidence of record.  38 C.F.R. § 3.655.

Regarding the first element of service connection (i.e., a current diagnosis), the medical evidence of record is against a finding that the Veteran has PTSD or any other acquired psychiatric disorder.  

Since filing his service connection claim for PTSD in February 2009, the VA treatment records include numerous denials of depression, memory disturbance, psychiatric illness, psychiatric treatment, anxiety, suicidal ideation, or homicidal ideation.  The February 2010 PTSD screening was negative for PTSD.  The Veteran's medical records are silent regarding any diagnoses for PTSD or any other acquired psychiatric disorders.  Furthermore, the Veteran's treatment records affirmatively deny manifestations of an acquired psychiatric disorder.

As noted above, entitlement to service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a), a confirmed stressor event, and medical evidence linking the stressor event to the Veteran's PTSD.  Here, there is no diagnosis of PTSD. 

To the extent that the Veteran states that he has PTSD, he is not competent to determine whether he meets the diagnostic criteria for PTSD.  Furthermore, the Veteran's treatment records show that he repeatedly denied manifestations of an acquired psychiatric disorder and he had a negative PTSD screening.  There is no credible evidence of PTSD.  As the preponderance of the evidence establishes that the Veteran does not have PTSD, he has not established the current disability element of the claim for entitlement to service connection for PTSD.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for PTSD, and the benefit-of-the-doubt doctrine is not for application.


ORDER

Service connection for PTSD is denied.


REMAND

From October 2014 to June 2015, additional pertinent medical evidence was added to the Veteran's VBMS electronic claims file.  This evidence includes March 2015 examination reports pertaining to the Veteran's type II diabetes mellitus.  This evidence, which pertains to the issues of entitlement to a chronic disability associated with pain in the arms, knees, and legs, to include as secondary to the service-connected type II diabetes mellitus; and, entitlement to service connection a chronic disability associated with blurred vision, to include as secondary to the service-connected type II diabetes mellitus, was submitted after the issuance of the most recent supplemental statement of the case dated in July 2013.  In September 2015, the Board sent the Veteran a letter to clarify whether he wanted to waive AOJ consideration of the newly submitted evidence.  In October 2015, Veteran responded to the letter and indicated his desire to have the appeal remanded so that the AOJ could review the newly submitted evidence.  Under 38 C.F.R. 
§ 20.1304(c), any pertinent evidence submitted without a waiver is to be referred to the AOJ.  For this reason, the Board is remanding this case to for AOJ review of the additional evidence.

The Veteran contends that his headaches and his nightmares are attributable to service.  In January 2009, the Veteran underwent a VA General Medical Examination.  The Veteran was diagnosed with frequent headaches and sleep dysfunction.  The Veteran is competent to report that his nightmares regarding active service have caused difficulty sleeping.  He is also competent to assert that his headaches are related to active service.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his headaches and sleep dysfunction.  Therefore, a remand is necessary to afford the Veteran VA examinations.  See McClendon v. Nicholson, 20 Vet App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current sleep dysfunction and nightmares.    

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's sleep dysfunction and nightmares were incurred during active service.  

The examiner is asked to provide a rationale for the opinions rendered.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current headaches.    

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's headaches were incurred during active service.  

The examiner is asked to provide a rationale for the opinions rendered.  

3.  After the above actions have been completed, readjudicate the Veteran's claims of entitlement to service connection for:  a chronic disability associated with nightmares; a chronic disability associated with pain in the arms, knees, and legs, to include as secondary to the service-connected type II diabetes mellitus; a chronic disability associated with blurred vision, to include as secondary to the service-connected type II diabetes mellitus; and, a chronic disability associated with headaches.  If any of the claims remain denied, issue the Veteran and his representative a supplemental statement of the case.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


